Citation Nr: 1231889	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to February 25, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to July 1968, and had additional reserve duty.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted a TDIU,  effective February 25, 2008. The appeal is in regard to the propriety of the assigned effective date for the award of benefits. 

In May 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of           (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant,            the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claim based on the current record.






FINDINGS OF FACT

1. The Veteran filed correspondence on March 22, 2007 which qualifies as the applicable date of claim for entitlement to a TDIU. 

2. There is competent and probative evidence which effectively indicates that       the Veteran was incapable of securing and maintaining gainful employment as the consequence of service-connected disability during the one-year period preceding the applicable date of claim. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of an effective date of March 22, 2006, but no earlier, for the award of a TDIU. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011);       38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

Through VCAA notice correspondence dated from August 2009 the RO notified       the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.               § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the August 2009 VCAA notice correspondence was issued subsequent to the       July 2008 rating decision on appeal, and therefore technically did not comport   with the standard for timely notice. This notwithstanding, timely notice under such a standard was not practicable given that the RO obviously could not have known the Veteran would contest the assigned effective date of a TDIU until after issuance of the underlying rating decision granting benefits. Moreover, the Veteran has had the opportunity to respond to the VCAA correspondence before issuance of the April 2010 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there is no indication of any further available information or evidence           to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case. Inasmuch as the issue presented is one of an earlier effective date for the benefit of a TDIU, the extent of the RO's duty to assist is generally confined to that which is already of record, and absent consideration of or requirement for substantial new VA or private medical evidence. The RO nonetheless did previously arrange for the Veteran to undergo for several VA examinations pertaining to the severity of his service-connected PTSD, as well as obtain records pertaining to an award of Social Security Administration (SSA) disability benefits. In furtherance of his claim, the Veteran provided several personal statements,         and correspondence from VA and private treatment providers. He testified during        a Board videoconference hearing. There is no indication of any further available evidence  or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b); 38 C.F.R.                     § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the general effective date rules for increased compensation therefore apply to a TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).

The applicability of the provisions regarding claims for increased compensation notwithstanding, there is the basis for a still earlier assigned effective date than the original date of claim for a TDIU, when specifically involving a TDIU                        in conjunction with a pending claim for increased initial rating for a service-connected disability. The U.S. Court of Appeals for Veterans Claims (Court) has  set forth in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement  to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability,           it is part of the claim for benefits for the underlying disability." Under these circumstances, Rice indicated that the potential entitlement to a TDIU would extend retroactively to the initial effective date of service connection.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.              § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits);
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In addition, under 38 C.F.R. § 3.157(b) once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: the report of examination or hospitalization at a VA or uniformed services medical facility, evidence from a private physician or layperson that shows the reasonable probability of entitlement to benefits, or examination reports or clinical records from State medical facilities or other institutions.

The standard for determining whether an informal TDIU claim has been filed is provided in the holding of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) that when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and further submits evidence of unemployability, an informal claim is set forth pursuant to 38 C.F.R. § 3.155(a) and VA must consider entitlement to a TDIU. See also Norris v. West, 12 Vet. App. 413, 421 (1999).

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16.

If the claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. 38 C.F.R.           §§ 3.321(b)(1), 4.16(b). While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. Brown,  9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id.; see also 38 C.F.R. 4.1, 4.15. Other factors that receive consideration in determining whether a veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Records indicate that the Veteran filed his original claim for service connection for posttraumatic stress disorder (PTSD) in August 2003. 

Evidence in the instant case includes the February 2004 correspondence from         Dr. J.C.C., private psychiatrist, stating that the Veteran had PTSD issues relating to his combat duty with the Army artillery in Vietnam. According to the psychiatrist, the Veteran definitely had many residual issues relating to Vietnam that impaired his daily functioning. This had become more acute since he was terminated from a company for which he worked for many years due to his age or the cost of his salary. According to the author of the statement, apparently the company was shedding older workers for younger and cheaper workers.

The Veteran underwent a May 2004 VA Compensation and Pension examination for PTSD, during which the Veteran reported, in part, exacerbation of depression and anxiety since he was "involuntarily retired" in 2002 from a technical management position for a chemical manufacturing company as a cost-savings measure. According to the Veteran, since that time, he had had one consulting job and taught one class but had not worked full time. Following a mental health interview and medical history review, the VA examiner described the Veteran         in pertinent part as experiencing a moderate degree of impairment in flexibility and efficiency in an occupational setting. 

The January 2005 letter of M.S.P., a private social worker, states in relevant part that the Veteran now worked part-time as an instructor at a secondary educational institution, and also was a consultant with area companies since he was              "down-sized" several years ago by the company he was employed with for many years. According to the social worker, he experienced panic attacks and depression, which also impeded his obtaining full-time employment. 

Another VA examination was completed in February 2005. According to the occupational history given, the Veteran was not then working, and was last employed in December 2002. However, further information was given that the Veteran had recently been employed doing onsite training and in regulatory compliance. He was also set to start teaching in the next few months. He reported having somewhat adversarial relationships with coworkers. In addition to confirming a diagnosis of PTSD, the VA examiner observed that the Veteran's depressive symptoms as described had led to difficulty maintaining competitive employment. 

Through an April 2005 rating decision, the RO granted the Veteran's claim for service connection for PTSD with an evaluation of 70 percent, effective           August 22, 2003.

In May 2005, the Veteran submitted a formal claim for TDIU (VA Form 21-8940). On this documentation he indicated that he had last worked full-time in January 2003 as an environmental manager, when he stated that he became too disabled to work. The Veteran further indicated that he had held this job position from 1992 to 2003, with the highest gross earnings per month of $7,000. Also listed were two separate temporary jobs as an adjunct instructor at local technical colleges beginning on or around 1999 and continuing through May 2005, with the highest gross earnings per month of $300 and $960, respectively. As to educational background, the Veteran indicated having a degree from a four-year college, and having completed two years of graduate level coursework just prior to entrance into military service.

Employment certifications were obtained from both of the technical colleges where the Veteran had been an adjunct instructor verifying his having taught at each location through May 2005. Another employment certification from the company where the Veteran was employed for 11 years verified that his last day of work was in January 2003, and was brought upon due to "job elimination."

An August 2005 administrative decision of the Social Security Administration reflects the determination of that agency that the Veteran was disabled, effective August 23, 2005, due to the primary diagnosis of anxiety related disorders, and secondary diagnosis of affective/mood disorders. 

By an August 2005 rating decision, the RO denied the Veteran's claim for TDIU. The Veteran was notified of this determination pursuant to correspondence issued later that month. 

Records of VA outpatient treatment include a May 2006 psychotherapy note which indicates in relevant part the Veteran was then doing some consulting work having to do with environmental safety. Also noted was that apparently the Veteran was having difficulty finding a full-time job despite ongoing efforts to do so. He was getting more consulting work, but had little time to work because of caring for his wife and their household. On a July 2006 appointment, the Veteran indicated in part that he had been taking care of his wife to the extent that he had not been able to do some of the consulting work he needed to do. 

In August 2006, the Veteran filed a Notice of Disagreement (NOD) with the preceding decision denying a TDIU (just within a year therefrom). According to  the Veteran, although it was true that his involuntary retirement from full-time employment in January 2003 was not directly associated with PTSD, he had experienced and "worked through" two previous PTSD-related depressive episodes while employed there. He further indicated that he had not been an adjunct instructor at local colleges since May 2005. The Veteran stated that his efforts to obtain work were complicated by his age, his PTSD, his overall medical condition, and the highly specialized nature of his "skill set" which should have commanded a high rate of compensation, thereby putting him at a severe disadvantage with younger workers. He also described limitations in working outside the home due to assisting with his spouse's medical care as she was on temporary disability leave for a back problem. 
 
Also in August 2006, the Veteran underwent VA examination again for PTSD, the report of which states in regard to occupational history that the Veteran "is currently employed in a chemical plant and has been since 1998. He stated that he has been able to maintain his employment because he has been able to work somewhat on  his own." Following a mental status exam, the VA examiner's characterization of disability was that of a moderate level of impairment in occupational functioning. 

In December 2006 (specifically on December 5, 1996), the RO issued a Statement of the Case on the matter of entitlement to a TDIU, as the next stage in facilitating an appeal to the Board. However, the Veteran did not return a VA Form 9 (Substantive Appeal) within 60 days therefrom. 

In March 2007 correspondence (specifically, received on March 22, 2007),               the Veteran indicated that he was addressing the denial of entitlement to a TDIU, and maintained that he had not worked or had gainful employment since May 2005. The Veteran addressed the May and July 2006 VA outpatient clinical records (previously cited above) and stated they were incorrect, and should have said that he was "hoping" to do some more consulting work. The Veteran further addressed the finding of the VA PTSD examination of August 2006 that he was "currently employed at a chemical plant and have been since 1998," stating that this was incorrect as he had not worked there since January 2003. 

Records of VA outpatient treatment include an August 2007 psychotherapy consult during which the Veteran discussed his desire to return to work, but stated that he had been looking and could not find a job yet.

Thereafter, through his December 2007 correspondence, the VA readjustment counseling therapist at the Greenville Vet Center indicated that the Veteran had been an active client since December 2005, participating in individual and group psychotherapy. According to the therapist, without regard to other factors,             the Veteran's overall ability to function normally was totally and permanently impaired because of his service-connected PTSD and other service related disabilities. Socially, the Veteran was totally isolated with no contact outside             the family. Relationships inside his family were very strained and limited.                   The Veteran's self image was extremely poor. His mood was too volatile for him to be around others on any extended basis. His severe depression left him with a sense of hopelessness. He lacked energy and motivation to do almost anything.                  The psychological and pharmacological interventions  utilized were necessary tools in helping the Veteran function. According to the therapist, he had observed              the Veteran in a group setting and individually on many occasions, and he was severely depressed that he had withdrawn from almost all social and private activities. The Veteran was deemed not to possess the necessary psychological or physical tools to obtain or maintain employment. 

The Veteran underwent VA re-examination in December 2007. Under the heading of occupational history it was noted that the Veteran was not then working. Following the mental health exam, the VA examiner expressed the finding that    the Veteran was not then working and it was unlikely that his condition would improve enough for him to return to work. 

In his February 2008 correspondence, Dr. M.A.K., private psychiatrist, states that he had treated the Veteran for over 15 years, and had noticed through the years episodes of severe depression, making him so disabled that he was unable to be around people or be involved in any type of activities at all. The letter continued,   in relevant part, that the Veteran had been involved in therapy for many years, continued to have severe bouts of depression, and never really reached a point of total normalcy. His severe depression left him with hopelessness and he had no motivation or energy to do any type of regular activity. It was believed that because of the Veteran's service-related PTSD he did not possess the necessary psychological or physical tools to obtain or maintain any type of gainful employment, and that these problems totally disabled him.

In his April 2008 correspondence, Dr. J.C.C., private psychiatrist, stated that he had treated the Veteran from February 2004 to November 2005 before the Veteran transferred his care to VA facilities, for the conditions of major depression disorder, generalized anxiety disorder, and PTSD. It was opined that during the time he had treated the Veteran that he was no longer capable of gainful employment. 

Through a July 2008 rating decision, the RO granted entitlement to a TDIU, effective from February 25, 2008. The Veteran appealed therefrom in regard to the assigned effective date for the award of this benefit. 

Having fully considered this case in light of the applicable law and regulations governing the assignment of effective dates, the Board ascertains a sufficient basis in the record to grant an earlier effective date of March 22, 2006 for the award of a TDIU. The Board reaches this decision upon analysis of the factual circumstances presented, including with application of VA's doctrine that reasonable doubt on a material issue must be resolved in favor of the claimant. See 38 C.F.R. § 4.3.

The initial determination which must be made in advance of the assignment of an effective date for a TDIU is that of the applicable date of claim. Arriving at the        date of claim is the starting point of the analysis of assigning the proper effective date. The Board finds the applicable date of claim for a TDIU in this instance is March 22, 2007. This represents the date upon which the Veteran's most recent claim for a TDIU was received at the RO. There is no earlier pending claim for a TDIU of record. Prior to then, the Veteran had an even earlier claim for TDIU, denied pursuant to an August 2005 rating decision, but which he did not timely appeal therefrom. The records shows that the Veteran filed an August 2006     Notice of Disagreement (NOD), following which the RO issued a December 2006 Statement of the Case (SOC); however, the Veteran did not return a timely           VA Form 9 (Substantive Appeal), i.e., within 60 days of the December 2006 SOC, or otherwise within one year of notification of the August 2005 rating decision,          as the final stage completing the appellate process. See 38 C.F.R. § 20.302(b) (2011). The next relevant filing received from the Veteran was his March 22, 2007 correspondence -- simply too late in time to be accepted as a Substantive Appeal  in his original appeal, but nonetheless which must be acknowledged as a new claim  for TDIU. Hence, March 22, 2007 constitutes the applicable date of claim                    in this case.
With the determination that March 22, 2007 comprises the proper date of claim            in this instance having been established, the remaining issue for consideration is          at what point in time the evidence substantively establishes entitlement to a TDIU. Pursuant to the law governing effective dates, the general rule is that the effective date for an award of increased disability compensation is the date the claim was received or the date entitlement arose, which is later. 38 C.F.R. § 3.400(o)(1).     The previously stated exception to the rule is for an effective date of up to one-year preceding the date of receipt of claim, if factually shown. 38 C.F.R. § 3.400(o)(2). Thus, the benefit sought may be awarded as early as March 22, 2006 (up to         one-year preceding the date of receipt of claim for a TDIU) provided there is factual support for the same. The Board also notes that in the Rice case, the Court authorized awards of a TDIU dating back to the initial effective date of service connection for the underlying service-connected disability, where the TDIU claim was associated with an appeal of the initial disability rating for that service-connected condition. That holding does not apply to the instant case given that the current pending TDIU claim was not raised in conjunction with an appeal of the initial disability rating for PTSD. Regardless, the general laws on effective dates    as stated do permit assignment of an effective date back to March 22, 2006 for a TDIU, if consistent with the facts found in this case. 

On a thorough view of the relevant case history, there are grounds to establish substantive entitlement to a TDIU as early as March 22, 2006. The Board finds that there is sufficient evidence which retroactively establishes unemployability dating back to this specific time period, namely and most prominently, the April 2008 retrospective medical opinion of a former treating private psychiatrist. The Board is not without observation that there is initially some conflicting evidence of record insofar as the Veteran's occupational capacity in relation to service-connected disability. To this effect the Veteran retired in 2002 solely due to economic considerations of his employer, not a service-connected medical condition. He then remained capable of teaching as an adjunct instructor at two secondary educational institutions through mid-2005, when this part-time employment ceased, again not the result of any medical or mental health condition on the part of the Veteran himself. Thereafter, there are May 2006 VA outpatient clinical records which suggest that the Veteran had some form of part-time employment in consulting, even if he was unable to secure more consistent full-time employment anywhere. The Veteran has since disputed that this is what he informed his treating VA psychotherapist, stating that he told this individual that he merely "hoped" to do such work. 

Regardless of exactly what was the case throughout 2006 on VA outpatient treatment, there is subsequent evidence which effectively establishes unemployability. The December 2007 VA vocational counselor's opinion deemed the Veteran "not to possess the necessary psychological or physical tools to obtain or maintain employment." The December 2007 VA examiner found it unlikely that the Veteran's PTSD would improve enough for him to return to work. The February 2008 correspondence from Dr. M.A.K., private psychiatrist, echoed these sentiments, that the Veteran was unable to maintain gainful employment. To this point, none of the treatment providers had given a retrospective analysis of when the condition of unemployability began. However, the April 2008 statement of     Dr. J.C.C., private psychiatrist, offers such an assessment, stating that he had treated the Veteran for PTSD from February 2004 to November 2005 before the Veteran transferred his care to VA facilities, and opining that during that time period             the Veteran already was no longer capable of gainful employment. Based on this most recent opinion, the Board now has before it competent medical evidence of unemployability by reason of service-connected disability retroactively opined         as having dating back several years before the date of the opinion in question.          

This establishes total unemployability at least as early as March 22, 2006. Indeed, the Board in assigning the proper effective date cannot extend any further back than March 22, 2006, given that this is exactly one-year preceding the relevant date of claim. This nonetheless is clearly an award of nearly two years earlier than the existing effective date for assignment of a TDIU, and the maximum award that is contemplated when factoring in the law and regulations governing the assignment of effective dates.

Accordingly, the new assigned effective date for the award of a TDIU is March 22, 2006.


ORDER

An effective date of March 22, 2006 for the award of a TDIU is granted, subject to the law and regulations governing the receipt of VA compensation benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


